      Case 3:20-cv-00563-MHT-CSC Document 42 Filed 10/26/20 Page 1 of 2




                 IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

ERIC JEROME LEONARD, #199212,      )
                                   )
      Plaintiff,                   )
                                   )
  v.                              ) CIVIL ACTION NO. 3:20-CV-563-MHT
                                  )
WEXFORD MEDICAL PROVIDER, et.al,, )
                                  )
      Defendants.                 )

                                           ORDER

       Upon review of the response/supplement to the special report and exhibit filed by

the medical defendants on October 26, 2020, and as such fails to comply with the specific

directives of the order entered on September 29, 2020 (Doc. 21), it is

       ORDERED that on before November 10, 2020 “the medical defendants shall file a

supplement to their special report that contains . . . “[s]upplemental affidavits, declarations

or statements subscribed under penalty of perjury . . . from each of the medical

defendants[, other than Dr. Rahmkng,] which more adequately addresses the claims

presented against them by the plaintiff in the attachment to the complaint, e.g., an undue

delay occurred from the time he arrived at the Kilby Correctional Facility for treatment of

his injured finger on January 16 2020 until he was actually examined by Dr. Rahming;

medical personnel failed to properly sterilize or evacuate air from the needle used when

closing his wound; the wound was not cleaned in an appropriate manner prior to the

application of staples; the staples utilized by Dr. Rahming did not adequately close the

laceration; the plaintiff was denied an x-ray upon his initial examination and has not yet
      Case 3:20-cv-00563-MHT-CSC Document 42 Filed 10/26/20 Page 2 of 2




received an x-ray of his injured finger to help determine the proper course of treatment;

adequate medication was not prescribed by Dr. Rahming [or provided to the plaintiff upon

return to the Alex City Work Release Center after his] release . . . from the Kilby health

care unit; the plaintiff was denied a cleaning solution or clean bandages for several days

after he injured his finger thereby resulting in an infection; a culture of the injury was not

timely obtained; due to cost, the medical defendants denied him referral to an off-site

orthopedic specialist for necessary treatment of lingering pain, numbness/poor circulation

and stiffness in the area of his injury; and he has not been provided adequate treatment for

these issues by prison medical personnel. See Doc. 1-1 at 1–7.” Doc. 21at 1–2.

       DONE this 26th day of October, 2020.



                                    /s/ Charles S. Coody
                                       UNITED STATES MAGISTRATE JUDGE




                                              2
